Citation Nr: 0432233	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for a circulatory 
disorder, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for glaucoma, claimed 
as secondary to diabetes mellitus.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for kidney disease, 
claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for interventricular 
bleeding, claimed as secondary to diabetes mellitus.  

7.  Entitlement to service connection for stroke residuals, 
claimed as secondary to diabetes mellitus.  

8.  Entitlement to service connection for seizure disorder, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from October 1965 to July 
1969.  

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus, a 
circulatory disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, stroke and a seizure disorder.  
The September 2002 rating decision denied the veteran's 
claims.  The veteran disagreed with the September 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in March 2003.  

In August 2003, the veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  

After the hearing, the veteran submitted additional evidence 
directly to the Board along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2004).  In 
any event, since as explained below this case is being 
remanded, the agency of original jurisdiction will have the 
opportunity to review the additionally submitted material.

Clarification of issues on appeal

In essence, the veteran seeks service connection for diabetes 
mellitus based on claimed exposure to herbicides in service.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  He also seeks service connection for a variety of 
other claimed disabilities secondary to diabetes.  See 
38 C.F.R. § 3.310 (2004).   
Obviously, any possibility of success with respect to any of 
the secondary service connection claims depends upon the 
outcome of the diabetes claim.  See Reiber v. Brown, 7 Vet. 
App. 513, 516-7 (1995).

The Board notes although the veteran's October 2002 Notice of 
Disagreement (NOD) addressed all eight disabilities denied by 
the RO in its September 2002 rating action, the February 2003 
Statement of the Case (SOC) dealt only with the issue of 
entitlement to service connection for diabetes mellitus.  The 
veteran's October 2002 Notice of Disagreement, as well as his 
subsequent March 2003 substantive appeal, indicate a desire 
to appeal the claims for secondary service connection.  In 
this regard, the Board also notes that in his June 2004 
statement the veteran's representative made specific 
reference to the continuation of the appeal for as to each of 
the seven conditions claimed as secondary to diabetes 
mellitus.  Accordingly, these issues have also been remanded 
for additional development.  

The issues of service connection of diabetes mellitus; and 
service connection for a circulatory disorder, glaucoma, 
hypertension, kidney disease, interventricular bleeding, 
stroke and seizure disorder, each claimed as secondary to 
diabetes mellitus, are all REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action by him is required. 


REMAND

The veteran seeks entitlement to service connection for 
diabetes mellitus as well as a circulatory disorder, 
glaucoma, hypertension, kidney disease, interventricular 
bleeding, stroke and seizure disorder, each of which he 
claims is secondary to diabetes mellitus.  

Essentially, the veteran contends that while serving in the 
Navy during the Vietnam War he was exposed to Agent Orange 
which led to diabetes mellitus, which in turn caused the 
other claimed conditions.  

Veterans who can prove service in Vietnam are presumed to 
have experienced Agent Orange exposure.  See 38 U.S.C.A. § 
1116(f).  "Service in the Republic of Vietnam" requires 
visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. 
§§ 3.307(a), 3.313(a).  Service in the waters off Vietnam 
does not constitute service in Vietnam.  See VAOPGCPREC 27-97 
(O.G.C. Prec.27-97)

The central issue to this claim is whether or not the 
conditions of the veteran's service constituted service in 
the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure. The veteran's service in the 
waters off Vietnam is not disputed; however, his claim was 
denied by the RO because there is of record no objective 
evidence that eh set foot in Vietnam.  The veteran 
acknowledges that he served on aircraft carriers offshore 
Vietnam but argues two theories of exposure to Agent Orange: 
first, that he visited Vietnam during transfers; and second, 
that his duties as an aviation specialist required him to 
wipe away Agent Orange residue from aircraft returning from 
missions in Vietnam.  For the reasons explained immediately 
below, the Board has determined that a remand is in order.  

Reasons for remand

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 C.F.R. § 3.159 (c) (2004).  As discussed in 
greater detail below, the Board has found that additional 
evidentiary development is required in order to fulfill the 
VA's duty to assist the claimant.  The Board notes at the 
outset that there is medical evidence that the veteran 
suffers from memory deficits which complicate efforts to 
assist in the development of his claim.  

Request for complete service personnel records

As indicated above, the veteran has argued two sources of 
exposure to Agent Orange in service.  Specifically, in his 
August 2003 testimony and in a notarized statement submitted 
directly to the Board, the veteran has asserted that while 
transferring for the purposes of visiting his brother on 
another aircraft carrier or being returned home due to a 
family medical emergency in 1967 there was brief stop-over in 
the Republic of Vietnam.  The veteran has also asserted that 
he came into contact with Agent Orange residue on planes 
returning to his aircraft carrier.  

Currently of record is the veteran's DD Form 214 and a 
history of the USS HORNET indicating that it was in the 
waters off Vietnam in the spring and summer of 1967.  The 
veteran service medical records confirm that the veteran 
served on the USS CONSTELLATION in addition to the USS 
HORNET.  Information pertaining to the location of the USS 
CONSTELLATION is not currently of record.  

The record does not reflect that the veteran's service 
personnel records have been requested or are of record.  
Given the nature of the veteran's assertions, the Board finds 
the veteran's service personnel records should be obtained 
and associated with his VA claims folder.  Then, if warranted 
by the evidence, further development as to the veteran's 
locations and activities may be undertaken.  

Request for VA treatment records

In its March 2002 letter to the veteran, the RO indicated 
that it had requested the veteran's treatment records from 
the Hines VAMC and the VA clinic in Aurora, Illinois for the 
veteran's treatment records.  The file does not reflect that 
these records have ever been obtained or that the RO has 
received a response to its request for the veteran's request.  
A review of the veteran's February 2002 claim and the 
February 2002 report of contact with the veteran's wife 
indicates that treatment dates for each facility have been 
provided.  As such, the evidence to be obtained has been 
sufficiently described and VA has a duty to make reasonable 
efforts to obtain the treatment information.  Therefore, 
additional efforts to reach a resolution for these requests 
must be made.  

Conditions claimed as secondary to diabetes mellitus

As discussed in the Introduction, the veteran filed a  NOD 
regarding his claims of entitlement to a circulatory 
disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, stroke and a seizure disorder, 
each of which is claimed as secondary to diabetes mellitus.  
The Board is cognizant that as a practical matter these 
claims cannot be reasonably adjudicated until some outcome is 
reached with respect to the diabetes claim.  Nonetheless, in 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims held that, where a NOD 
is filed but an SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that an SOC may be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should transmit to the service 
department or any other agency, as it 
deems appropriate, a copy of the 
veteran's DD Form 214.  The agency should 
be asked to provide any information 
available, including the veteran's 
service personnel records and travel 
orders.  Any information so obtained 
should be associated with the veteran's 
VA claims folder.

2.	If warranted by the state of the record at the 
time,
VBA should then undertake reasonable additional 
development with respect to the veteran's 
contentions 
concerning exposure to herbicides aboard ships 
offshore 
Vietnam and his having set foot in Vietnam.  

3.  VBA should contact the Hines VAMC and 
the VA Clinic in Aurora, Illinois for the 
purpose of obtaining any treatment 
records that pertain to the veteran.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.

4.  VBA should then review the evidence 
of record, undertake any additional 
evidentiary development it deems to be 
necessary, and readjudicate the veteran's 
claims of entitlement to service 
connection of diabetes mellitus claimed 
as secondary to exposure to herbicides 
and circulatory disorder, glaucoma, 
hypertension, kidney disease, 
interventricular bleeding, stroke and a 
seizure disorder each claimed as 
secondary to diabetes mellitus.  If the 
veteran's claim of entitlement to service 
connection for diabetes mellitus remains 
denied, VBA should provide the veteran 
with a supplemental statement of the case 
(SSOC).  If the any of the veteran's 
claims of entitlement to service 
connection for circulatory disorder, 
glaucoma, hypertension, kidney disease, 
interventricular bleeding, stroke and 
seizure disorder each claimed as 
secondary to diabetes mellitus remain 
denied, VBA should provide the veteran 
with a Statement of the Case (SOC) for 
any of the denied issues.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





